Heffernan, J.
This is a submission upon an agreed statement of facts under sections 546-548 of the Civil Practice Act of a controversy between the People of the State of New York and the Comptroller of the State. While the People and the Comptroller are the nominal parties the real parties in this case are the Governor on one side and the State Legislature on the other.
In order that a final judgment may be pronounced by the court of last resort on the questions involved we are impelled to act with celerity in the formation of our judgment and in stating the reasons which lead us to a conclusion. We acknowledge our indebtedness to the very able counsel on both sides who have aided us materially both in their arguments and in their briefs.
The age old contest between the executive and the legislative departments of the government for control of the public moneys culminated in the adoption of former article IV-A of the Constitution at the general election in 1927. In the Constitutional Convention of 1938 the executive budget provisions then contained in article IV-A of the Constitution were placed with other provisions relating to State finances, in the present article VII, sections 1 —7, inclusive, which became effective on January 1, 1939. It would serve no useful purpose to quote these various sections verbatim. Briefly they provide that the Executive shall each year prepare and submit to the Legislature a budget containing a complete plan of proposed expenditures and of the moneys and revenues estimated to be available therefor, together with an explanation of the basis of his estimates and recommendations of such legislation as he may deem necessary to provide revenues sufficient to meet the proposed expenditures. In order to aid the Governor in the preparation of the budget the head of each of the State depart*119ments except the legislative and judicial is required to submit to him itemized estimates of the financial needs of his department. The Governor is required to hold hearings on the departmental estimates to which representatives of the proper committees of the Legislature should be invited. Itemized estimates of the financial needs of the Legislature and of the judiciary are to be transmitted to the Governor for inclusion in the budget without revision by him. At the time of the submission of the budget the Governor is required to submit to the Legislature a bill or bills for all proposed appropriations contained in the budget. These bills when passed by the Legislature are to become law immediately without further action by the Governor except that appropriations for the Legislature and the Judiciary and separate items added to the Governor’s bills by the Legislature shall be subject to his veto.
This controversy centers around section 4 of article VII, the pertinent provisions of which are: “ The Legislature may not alter an appropriation bill submitted by the Governor except to strike out or reduce items therein, but it may add thereto items of appropriation provided that such additions are stated separately and distinctly from the original items of the bill and refer each to a single object or purpose. None of the restrictions of this section, however, shall apply to appropriations for the Legislature or Judiciary.” On January 30, 1939, the Governor submitted to the Legislature a budget containing a complete plan of expenditures proposed to be made before the close of the ensuing fiscal year and all moneys and revenues estimated to be available therefor. This budget was prepared by the Governor after the receipt by him of estimates and information from the head of each department of the State government other than the Legislature and the Judiciary. It contained in addition itemized estimates of the financial needs of the Legislature certified by the presiding officer of each house and of the Judiciary certified by the Comptroller, both without revision by the Governor. Simultaneously with the submission of this budget the Governor transmitted to the Legislature four appropriation bills, one containing general appropriations for the support of the government, a second containing appropriations for the legislative and judicial branches, a third containing provisions for unemployment relief, and a fourth containing provisions for building construction. Only the first of these bills is involved in the present controversy.
These appropriation bills were referred to the Ways and Means Committee of the Assembly and on April 25, 1939, that committee amended, and reported to the Assembly, as so amended, the general appropriation bill for the support of government. In amending *120the bill the Ways and Means Committee struck out substantially every item contained in part 1 of the bill as submitted by the Governor and substituted therefor a single item of appropriation to each of the various departments, or divisions or bureaus of departments, combining in such item appropriations for expenses of maintenance and operation, personal service, travel outside of the State and the purchase or exchange of automobiles. In some instances the committee substituted such a single item of appropriation plus certain items of appropriation for special functional activities of the department, division or bureau. These items are those commonly referred to as “ lump sums appropriations.” On April 28, 1939, the Legislature passed the bill as so amended by the Ways and Means Committee and it has become chapter 460 of the Laws of 1939. On May 2, 1939, certified copies of the bill were transmitted to the Governor and to the Secretary of State. On May 12, 1939, the Governor transmitted a message to the Legislature in which he said that he was allowing the bill to become law without affirmative action on his part “ for the sole purpose of having this issue of constitutionality presented to the courts for judicial decision.”
As we have seen, the powers of the Legislature in respect to annual appropriation bills are clearly defined in section 4 of article VII of the Constitution which we have quoted. The Legislature is forbidden to alter any appropriation bill submitted by the Governor except to strike out or reduce items therein or to add thereto items of appropriation provided that such additions are stated separately and distinctly from the original item of the bill and refer each to a single object or purpose. These restrictions do not destroy the ultimate power of the Legislature over appropriations. It still has control of the purse strings as to public expenditures. It may, by striking out,, refuse any appropriation or it may reduce the amount thereof. It may in the budget bill make amounts available for purposes not provided for but it must exercise these powers within the plan of the budget appropriation bill. The prohibition against alteration in itself is necessary to give effect to other limitations. If the appropriation bill submitted by the Governor can be reconstructed in altered form it becomes impossible for the Legislature to act as the Constitution has directed by reducing and striking out items thereof. It is obvious from an examination of the bill passed by the Legislature that it goes much further than striking out items or reducing items or adding items of appropriation. In effect it destroys the executive budget completely and substitutes therefor a legislative bill. In other words, the Legislature completely emasculated the Governor’s appropriation bill. This is strikingly illustrated in many instances *121in this bill where functions and purposes set up in the appropriations bills have been combined so as to lose their separate identity and new provisions substituted therefor. It is impossible to determine how much the appropriations for such purposes have been reduced or indeed whether they have been stricken out and a larger amount made available for other purposes. This is contrary to the spirit and purpose of the Constitution which had for its object the abolition of the old method of making appropriations. The authority to strike out items and to add items manifestly was not intended to permit the striking out of all items of the bill and the substitutions of items covering the same objects and purposes for which the original items were appropriated. The provision in the Constitution for additions by the Legislature contemplates the appropriation of moneys for items not specified in the Governor’s bills. Certainly the authority to add items was clearly intended to be limited to such items as the Legislature might wish to appropriate for objects and purposes not provided for in the bill as submitted to it.
It is not possible in the time at our disposal to make a detailed analysis of each of the departmental and divisional appropriations dealt with in the bill. One typical example is the provision for maintenance and repair of improved State highways. The original bill contained appropriations for the general purposes in two separate items totaling $10,500,000. The first of these was for $8,500,000, to be expended in accordance with the Highway Law and chapter 910 of the Laws of 1936, for the maintenance and repair of improved State highways, including necessary bridge construction and repair of roads and bridges on Indian reservations and other special construction, maintenance and operation and repair work.- This was based upon complete schedules for each of the ten highway districts, showing the specific amounts for personal service, equipment, machinery, etc., required for particular work, from which the total was made up. The second item was for an additional $2,000,000, stated to be in lieu of the ten per cent which may be retained from appropriations made for maintenance and reconstruction of improved highways as provided for by section 262 of the Highway Law to supplement other appropriations for highway purposes. The Legislature substituted for these items an entirely different legislative item reading as follows:
“ For maintenance and repair of improved State highways, including necessary bridge construction and repair, roads and bridges on Indian reservations, removal of snow therefrom, other special construction, Interstate Bridges, maintenance and operation and repair work, including personal service. The amount hereby appropriated, $10,000,000, is to be expended in accordance with the *122provisions of the Highway Law; chapter 910 of the Laws of 1936 as amended; section 121-A of the Canal Law; the maintenance and repair of structures placed under supervision of the Department of Public Works. The maintenance, repair and construction herein authorized may be either by contract or directly by the department.”
The appropriation substituted by the Legislature constitutes a complete rewriting of the executive appropriations for maintenance of highways which were based upon estimates of needs as required by law and gave effect to a plan of expenditure already prescribed by statute. While the lumped legislative appropriation totals less than the Governor’s appropriations it is impossible to tell where or how the reduction or reductions have been made nor is there left any control over the expenditure of the single amount appropriated other than the statement of general purposes. Gone are the separate schedules for highway districts. In their place the Legislature has substituted the uncontrolled power of the department head.
Counsel for both parties have pressed upon our attention the case of People v. Tremaine (252 N. Y. 27). That case is not decisive of any of the issues involved in this case. The only point actually decided in the Tremaine case was that the function of segregation was one which could not properly be conferred upon particular members of the Legislature.
In this case we see no partisan issue. It is apparent to us that both parties are actuated by the purest motives. The Governor is seeking to protect the integrity of the budget which he believes is necessary for the proper conduct of the business of government. The Legislature is motivated by the desire to alleviate the burden of taxation which is constantly pressing heavier and heavier upon our people. Nothing that we have said is to be understood as indicating that we have any doubt that the ultimate control of public spending rests with the Legislature. That body has full authority to bring about any economy or economies that it desires. It may strike out any items in the Governor’s bills that it deems unessential; it may reduce any items that it considers to be excessive. It may not, however, alter the Governor’s bill in other respects except to add items for objects or purposes additional to those contained in the bill. It may not discard the executive budget and write one of its own. That constitutes nullification of the constitutional provision.
Judgment is directed for the plaintiff in accordance with the terms of the stipulation, without costs.
Bliss and Schenck, JJ., concur; Hill, P. J., dissents, with an opinion in which Crapser, J., concurs.